Citation Nr: 0619660	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  97-10 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a chip fracture of the left medial malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which in pertinent part, denied a 
compensable rating for residuals of a fracture of the right 
tibia and fibula and residuals of a chip fracture of the left 
medial malleolus.  By a September 1997 rating decision, the 
RO granted an increased evaluation to 10 percent for 
residuals of a fracture of the right tibia and fibula.

The issue of entitlement to an increased evaluation for 
residuals of a fracture of the right tibia and fibula is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Residuals of a chip fracture of the left medial malleolus are 
manifested by subjective complaints of stiffness, generalized 
aching and tenderness over the left ankle, swelling, numbness 
in the area of a surgical scar on the left ankle, occasional 
flare-ups that incapacitate for half an hour, and increased 
intensity of symptoms with repetitive use and inclement 
weather; objective evidence shows manifestations include 
limitation of extension of no more than 5 degrees and 
numbness in the area of a surgical scar on the left ankle, 
but functional impairment or more than slight neurological 
impairment is not shown.

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a chip fracture of the left medial malleolus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in September 2004.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in March 1997, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The September 2004 VCAA notice letter complies with the four 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the first three elements have been 
established by previous decisions in the veteran's favor.  
Therefore, despite the exclusion of these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The RO sent the veteran 
Dingess/Hartman notice in March 2006, and the veteran has had 
90 days to respond with additional information or evidence.  
During this 90-day period the veteran was also afforded a 
Board video conference hearing.  In sum, the veteran received 
notice and an opportunity to respond.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disability.  There is sufficient medical evidence 
of record to make a decision on the claim on appeal.



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

The veteran's service-connected residuals of a chip fracture 
of the left medial malleolus are evaluated under Diagnostic 
Code 5271 (Limited motion of the ankle).  Under that 
diagnostic code, a 10 percent rating is provided for moderate 
limitation of motion and a 20 percent rating for marked 
limitation of motion.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  VA records for 
treatment from 2002, private treatment records, VA 
examination reports and his contentions, as presented in 
hearing testimony, written statements and argument.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

Residuals of a Chip Fracture of the Left Medial Malleolus

A review of the record shows the veteran's subjective 
complaints include stiffness, generalized aching and 
tenderness over the left ankle, occasional flare-ups that 
incapacitate him for half an hour, and increased intensity of 
symptoms with repetitive use and inclement weather.  The 
veteran's testimony also indicated numbness in the area of a 
surgical scar on the left ankle.  Objective evidence shows 
the veteran has retained nearly full range of motion in the 
left ankle.  During the most recent VA examination he 
demonstrated 40 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  Standardized joint motion measurement is 20 
degrees of ankle dorsiflexion and 45 degrees of ankle plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  More remote VA 
examinations and outpatient records show results that are 
overall consistent with full or near full range of motion.  
The veteran was able to heel and toe walk, and squat with 
support at the most recent examination and the May 1997 VA 
examination.  Other signs of impairment, such as swelling, 
deformity, and leg length inequality were absent.  This 
disability picture does not substantiate a compensable 
evaluation for residuals of a chip fracture of the left 
medial malleolus, as the evidence shows only slight 
impairment.  

Regarding functional impairment (DeLuca factors), the 
veteran's primary factor is pain.  However, during the 2005 
VA examination there was no objective evidence of a decrease 
in function due to aching, soreness, pain, tenderness, or 
fatigability upon repetitive use, i.e., the veteran's range 
of motion was not affected by pain.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (explaining that 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded).  Consequently, 
the Board finds that functional impairment has not been 
established.
  
In light of the subjective and objective evidence of numbness 
around the surgical scar, the Board considered a separate 
rating for a neurological impairment.  However, aside from 
the numbness in the immediate area of the scar, there is no 
evidence of neurological impairment, such as muscle atrophy, 
weakness, loss of reflexes, or other sensory disturbances, 
such as tingling or pins and needles.  According to VA 
outpatient notes, Semmes-Weinstein was intact in March 2002, 
and a private report indicates that other than the numbness 
near the scar, there were no other neurological deficits in 
the left ankle.  As such, the evidence does not reflect 
incomplete paralysis of at least a mild degree, as would be 
required for a compensable rating for impairment of nerves 
affecting the ankle.  

Overall, the disability picture for residuals of a chip 
fracture of the left medial malleolus depicts less than 
moderate impairment and warrants a noncompensable evaluation.  
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent rating shall be assigned if 
the requirements for a compensable rating are not met).  

The evidence presents no record of extraordinary factors, 
such that the service-connected residuals of a chip fracture 
of the left medial malleolus have markedly interfered with 
the veteran's employment or have required frequent 
hospitalizations.  Rather, the veteran's testimony indicates 
that his disability did not interfere with his employment and 
treatment records show no hospitalizations.  In the absence 
of such factors, the Board is not required to discuss any 
further the possible application of 38 C.F.R. § 3.321(b)(1) 
for residuals of a chip fracture of the left medial 
malleolus.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals of a chip fracture of 
the left medial malleolus is denied.


REMAND

Residuals of a Fracture of the Right Tibia and Fibula

The veteran contends that the March 2005 VA compensation 
examination is inadequate.  A review of the veteran's 
complaints, especially those voiced in testimony during a May 
2006 videoconference hearing, indicates that not all of his 
current complaints pertaining to residuals of the tibia-
fibula fracture were addressed.

The veteran's testimony indicates that he experiences extreme 
pain in his right ankle as well as his left.  Objective 
examination from multiple examinations show the veteran's 
right ankle is internally rotated after the tibia-fibula 
fracture was reduced and casted.  Complaints of pain or other 
symptoms in the right ankle are not evident from the March 
2005 VA compensation examination.  More importantly, range of 
motion of the right ankle is not reported.  Since the 
schedular rating criteria evaluate the impairment of the 
tibia and fibula in terms of either the ankle or the knee, 
and there is at least a subjective complaint of extreme pain 
in the right ankle and objective evidence of abnormality, 
further evaluation of the right ankle is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  The Board 
also notes that outpatient records include a podiatry 
consultation in May 2002, which resulted in a diagnosis of 
pes planus.  To the extent possible the symptoms of 
nonservice-connected pes planus must be distinguished from 
the symptoms manifested by residuals of a fracture of the 
right tibia and fibula.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993) (where service connection is in 
effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected 
and those that are not).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
a VA joints examination to determine the 
current severity of his residuals of a 
fracture of the tibia and fibula.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  Any indicated tests should 
be accomplished, including range of 
motion studies of the right knee and 
right ankle.  To the extent possible, the 
examiner should distinguish between the 
veteran's symptomatology associated with 
residuals of a fracture of the right 
tibia and fibula and any impairment that 
may be attributable to any nonservice-
connected disorder, such as pes planus.  
If no distinction can be made, the 
examiner should so state. 

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate.

2.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2005); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claim for an increased evaluation for 
residuals of a fracture of the right 
tibia and fibula.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


